Citation Nr: 1743491	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome. 

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from July 1998 to July 2002 and from March 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

During the Veteran's videoconference hearing, the Veteran and his representative asserted that his bilateral knee condition has gotten worse since his November 2015 VA examination and requested that the Veteran be provided with a new examination to determine the current severity of his condition.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral knee condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 
Additionally, the Board notes that in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) recently held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After a review of the Veteran's most recent VA examination, the Board has determined that an additional examination is also warranted in light of Correia. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 
 
2.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  After a review of the record, the examiner is asked to provide the following opinions: 

a.  Discuss the severity of the Veteran's right and left patellofemoral syndrome. 

b.  Report the range of motion of each knee in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


